DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 30 December 2021 in which claims 21-41 are currently pending and claims 1-20 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  
Regarding claim 21, it is suggested to spell out the claimed limitation “MTU” in line 13.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28, 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15 of U.S. Patent No. 11,159,437 B1. 
Regarding claim 21, claim 1 of U.S. Patent No. 11,159,437 teaches a method in a source network device that is a first endpoint of a Generic Routing Encapsulation (GRE) tunnel.
transmitting, to a destination network device that is a second endpoint of the GRE tunnel, a plurality of GRE encapsulated packets that include a plurality of inner packets respectively, wherein each of the plurality of inner packets has an inner header used to deliver that inner packet to the source network device and a different payload, and wherein each of the plurality of GRE encapsulated packets has a different size as in the application corresponds to the limitation “transmitting, to a destination network device … of a GRE tunnel” (claim 1 of U.S. Patent No. 11,159,437 lines 4-12);
receiving, at the source network device, a first portion of the plurality of inner packets from the destination network device as in the application corresponds to the limitation “receiving the first inner packet” (claim 1 of U.S. Patent No. 11,159,437 lines 13);
determining, at the source network device, that a different second portion of the plurality of inner packets are not received as in the application corresponds to the limitation “determining that the second inner packet … has elapsed” (claim 1 of U.S. Patent No. 11,159,437 lines 23-24);
determining a path MTU for a path between the source network device and the destination network device based on a largest size of the transmitted GRE encapsulated packets for which a corresponding inner packet of the first portion of the plurality of inner packets is received at the source network device from the destination network device as in the application corresponds to the limitation “determining a path MTU for a path … second outer packet” (claim 1 of U.S. Patent No. 11,159,437 lines 25-28).
Regarding claim 28, claim 8 of U.S. Patent No. 11,159,437 teaches a source network device that is a first endpoint of a Generic Routing Encapsulation (GRE) tunnel, the source network device comprising: one or more processors; and non-transitory machine-readable storage media coupled with the one or more processors that store instructions that, when executed by the one or more processors, cause the source network device to perform operations including: 
transmitting, to a destination network device that is a second endpoint of the GRE tunnel, a plurality of GRE encapsulated packets that include a plurality of inner packets respectively, wherein each of the plurality of inner packets has an inner header used to deliver that inner packet to the source network device and a different payload, and wherein each of the plurality of GRE encapsulated packets has a different size as in the application corresponds to the limitation “transmit, to a destination network device … a GRE tunnel” (claim 8 of U.S. Patent No. 11,159,437 lines 9-18); 
receiving, at the source network device, a first portion of the plurality of inner packets from the destination network device as in the application corresponds to the limitation “receiving the first inner packet” (claim 8 of U.S. Patent No. 11,159,437 lines 19); 
determining, at the source network device, that a different second portion of the plurality of inner packets are not received as in the application corresponds to the limitation “determine that the second inner … time has elapsed” (claim 8 of U.S. Patent No. 11,159,437 lines 30-31); and 
determining a path MTU for a path between the source network device and the destination network device based on a largest size of the transmitted GRE encapsulated packets for which a corresponding inner packet of the first portion of the plurality of inner packets is received at the source network device from the destination network device as in the application corresponds to the limitation “determine a path MTU … second outer packet” (claim 8 of U.S. Patent No. 11,159,437 lines 33-36).
Regarding claim 35, claim 15 of U.S. Patent No. 11,159,437 teaches a non-transitory computer readable storage medium that stores instructions which when executed by one or more processors of a source network device that is a first endpoint of a Generic Routing Encapsulation (GRE) tunnel cause said processors to perform the following operations: 
transmitting, to a destination network device that is a second endpoint of the GRE tunnel, a plurality of GRE encapsulated packets that include a plurality of inner packets respectively, wherein each of the plurality of inner packets has an inner header used to deliver that inner packet to the source network device and a different payload, and wherein each of the plurality of GRE encapsulated packets has a different size as in the application corresponds to the limitation “transmitting, to a destination network … endpoint of a GRE tunnel” (claim 15 of U.S. Patent No. 11,159,437 lines 6-14); 
receiving, at the source network device, a first portion of the plurality of inner packets from the destination network device as in the application corresponds to the limitation “receiving the first inner packet” (claim 15 of U.S. Patent No. 11,159,437 lines 15); 
determining, at the source network device, that a different second portion of the plurality of inner packets are not received as in the application corresponds to the limitation “determining that the second inner … time has elapsed” (claim 15 of U.S. Patent No. 11,159,437 lines 25-26); and 
determining a path MTU for a path between the source network device and the destination network device based on a largest size of the transmitted GRE encapsulated packets for which a corresponding inner packet of the first portion of the plurality of inner packets is received at the source network device from the destination network device as in the application corresponds to the limitation “determining a path MTU … second outer packet” (claim 15 of U.S. Patent No. 11,159,437 lines 27-30).
Allowable Subject Matter
Claims 21-41 would be allowed if the issues as described above are overcome. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “each of the plurality of GRE encapsulated packets has a different size; receiving, at the source network device, a first portion of the plurality of inner packets from the destination network device; determining, at the source network device, that a different second portion of the plurality of inner packets are not received; and determining a path MTU for a path between the source network device and the destination network device based on a largest size of the transmitted GRE encapsulated packets for which a corresponding inner packet of the first portion of the plurality of inner packets is received at the source network device from the destination network device” as recited in independent claims 21, 28, 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh et al. (US Patent No. 9,923,835 B1) discloses the tunnel ingress router forms an echo packet including a payload of minimum size, encapsulated by an inner header (e.g., an inner GRE header) and an outer header (e.g., an outer GRE header). In particular, the tunnel ingress router sets the value of a field of the outer header to indicate an MTU for a link along the tunnel. As discussed above, this packet may further include data indicating that this packet includes data indicating the MTU, and that this packet is to be used for PMTU determination. The tunnel ingress router then sends the packet (including the outer header indicating the link MTU) to an intermediate router along the tunnel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	11/30/2022